Per Curiam.
The respondents, knowing that certain bonds had been stolen, acted as intermediaries in a sale thereof to the Fidelity and Deposit Company of Maryland, which had insured the owner and paid the loss. They devised a plan whereby the bonds were delivered in installments upon payment of an agreed price, receiving in exchange for bonds having a market value of approximately $110,000 the sum of $42,000. Of this amount the respondents concededly divided between themselves at least *282$10,000. They further gave a gratuity to a representative of the Fidelity Company with whom they consummated the sale by paying to him the sum of $2,000.
The respondents should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
In Lewis proceeding: Respondent disbarred.
In Lichtman proceeding: Respondent disbarred.